Execution Copy

REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 22nd,
2008, is by and between DISCOVERY LABORATORIES, INC. (the “Company”) and
KINGSBRIDGE CAPITAL LIMITED (the “Investor”).
 
WHEREAS, the Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $60 million worth of shares of Common Stock as provided for
therein;
 
WHEREAS, pursuant to the terms of, and in partial consideration for the Investor
entering into, the Purchase Agreement, the Company has issued to the Investor a
warrant, exercisable from time to time, in accordance with its terms, within
five (5) years following the six-month anniversary of the date of issuance (the
“Warrant”) for the purchase of an aggregate of up to 825,000 shares of Common
Stock at a price specified in such Warrant;
 
WHEREAS, pursuant to the terms of, and in partial consideration for, the
Investor’s agreement to enter into the Purchase Agreement, the Company has
agreed to provide the Investor with certain registration rights with respect to
the Registrable Securities (as defined in the Purchase Agreement) as set forth
herein;
 
NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, in the Warrant, and in
the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the parties hereto agree as follows (capitalized terms used herein
and not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement):
 
ARTICLE I
REGISTRATION RIGHTS
 
Section 1.1 Registration Statement.
 
(a) Filing of the Registration Statement. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall file with the
Commission within ninety (90) calendar days after the Closing Date a
registration statement on Form S-3 under the Securities Act or such other form
as deemed appropriate by counsel to the Company for the registration for the
resale by the Investor of the Registrable Securities (the “Registration
Statement”), provided, however, that the Company’s obligations in this Article I
are subject to any limitations on the Company’s ability to register the full
complement of such Registrable Securities in accordance with Rule 415 under the
Securities Act or other regulatory limitations.
 
(b) Effectiveness of the Registration Statement. The Company shall use
commercially reasonable efforts (i) to have the Registration Statement declared
effective by the Commission as soon as reasonably practicable, but in any event
no later than one hundred eighty (180) calendar days after the Closing Date and
(ii) to ensure that the Registration Statement remains in effect throughout the
term of this Agreement as set forth in Section 4.2, subject to the terms and
conditions of this Agreement.
 

--------------------------------------------------------------------------------


 
(c) Regulatory Disapproval. The contemplated effective date for the Registration
Statement as described in Section 1.1(b) shall be extended without default or
liquidated damages hereunder or under the Purchase Agreement in the event that
the Company’s failure to obtain the effectiveness of the Registration Statement
on a timely basis results from (i) the failure of the Investor to timely provide
the Company with information requested by the Company and necessary to complete
the Registration Statement in accordance with the requirements of the Securities
Act or (ii) the Commission’s disapproval of the structure of the transactions
contemplated by the Purchase Agreement, or (iii) events or circumstances that
are not in any way attributable to the Company, including but not limited to
delays caused by the Commission. In the event of clause (ii) above, the parties
agree to cooperate with one another in good faith to arrive at a resolution
acceptable to the Commission.
 
(d) Failure to Maintain Effectiveness of Registration Statement. In the event
the Company fails to maintain the effectiveness of the Registration Statement
(or the Prospectus) throughout the period set forth in Section 4.2, other than
temporary suspensions as set forth in Section 1.1(e), and the Investor holds any
Registrable Securities at any time during the period of such ineffectiveness (an
“Ineffective Period”), and provided that such failure to maintain effectiveness
was within the reasonable control of the Company, the Company shall pay on
demand to the Investor in immediately available funds into an account designated
by the Investor an amount equal to the product of (i) the total number of
Registrable Securities issued to the Investor under the Purchase Agreement
(which, for the avoidance of doubt, shall not include any Warrant Shares) and
owned by the Investor at any time during such Ineffective Period (and not
otherwise sold, hypothecated or transferred) and (ii) the result, if greater
than zero, obtained by subtracting the VWAP on the Trading Day immediately
following the last day of such Ineffective Period from the VWAP on the Trading
Day immediately preceding the day on which any such Ineffective Period began;
provided, however, that (A) the foregoing payments shall not apply in respect of
Registrable Securities (I) that are otherwise freely tradable by the Investor,
including pursuant to Rule 144 under the Securities Act (as such Rule may be
amended from time to time, "Rule 144") or (II) if the Company offers to
repurchase from the Investor such Registrable Securities for a per share
purchase price equal to the VWAP on the Trading Day immediately preceding the
day on which any such Ineffective Period began and (B) unless otherwise required
by any applicable federal and state securities laws, the Company shall be under
no obligation to supplement the Prospectus to reflect the issuance of any Shares
pursuant to a Draw Down at any time prior to the day following the Settlement
Date with respect to such Shares and that the failure to supplement the
Prospectus prior to such time shall not be deemed a failure to maintain the
effectiveness of the Registration Statement (or Prospectus) for purposes of this
Agreement (including this Section 1.1(d)).
 
(e) Deferral or Suspension During a Blackout Period. Notwithstanding the
provisions of Section 1.1(d), if in the good faith judgment of the Company,
following consultation with legal counsel, it would be detrimental to the
Company or its stockholders for the Registration Statement to be filed or for
resales of Registrable Securities to be made pursuant to the Registration
Statement due to (i) the existence of a material development or potential
material development involving the Company that the Company would be obligated
to disclose or incorporate by reference in the Registration Statement and which
the Company has not disclosed, or which disclosure would be premature or
otherwise inadvisable at such time or would have a Material Adverse Effect on
the Company or its stockholders, or (ii) a filing of a Company-initiated
registration of any class of its equity securities would adversely affect or
require premature disclosure of such filing (the Company’s notice thereof, a
“Blackout Notice”), the Company shall have the right to (A) immediately defer
such filing for a period of not more than sixty (60) days beyond the date by
which such Registration Statement was otherwise required hereunder to be filed
or (B) suspend use of such Registration Statement for a period of not more than
thirty (30) days (any such deferral or suspension period, a “Blackout Period”).
The Investor acknowledges that it would be seriously detrimental to the Company
and its stockholders for such Registration Statement to be filed (or remain in
effect) during a Blackout Period and therefore essential to defer such filing
(or suspend the use thereof) during such Blackout Period and agrees to cease any
disposition of the Registrable Securities during such Blackout Period. The
Company may not utilize any of its rights under this Section 1.1(e) to defer the
filing of a Registration Statement (or suspend its effectiveness) more than six
(6) times in any twelve (12) month period. In the event that, within fifteen
(15) Trading Days following any Settlement Date, the Company gives a Blackout
Notice to the Investor and the VWAP on the Trading Day immediately preceding
such Blackout Period (“Old VWAP”) is greater than the VWAP on the first Trading
Day following such Blackout Period that the Investor may sell its Registrable
Securities pursuant to an effective Registration Statement (“New VWAP”), then
the Company shall pay to the Investor, by wire transfer of immediately available
funds to an account designated by the Investor, the “Blackout Amount.” For the
purposes of this Agreement, Blackout Amount means a percentage equal to: (1)
seventy-five percent (75%) if such Blackout Notice is delivered prior to the
fifth (5th) Trading Day following such Settlement Date; (2) fifty percent (50%)
if such Blackout Notice is delivered on or after the fifth (5th) Trading Day
following such Settlement Date, but prior to the tenth (10th) Trading Day
following such Settlement Date; (3) twenty-five percent (25%) if such Blackout
Notice is delivered on or after the tenth (10th) Trading Day following such
Settlement Date, but prior to the fifteenth (15th) Trading Day following such
Settlement Date; and (4) zero percent (0%) thereafter of: the product of (i) the
number of Registrable Securities purchased by the Investor pursuant to the most
recent Draw Down and actually held by the Investor (and not otherwise sold,
hypothecated or transferred) immediately prior to the Blackout Period and (ii)
the result, if greater than zero, obtained by subtracting the New VWAP from the
Old VWAP; provided, however, that no Blackout Amount shall be payable in respect
of Registrable Securities (x) that are otherwise freely tradable by the
Investor, including under Rule 144, during the Blackout Period or (y) if the
Company offers to repurchase from the Investor such Registrable Securities for a
per share purchase price equal to the VWAP on the Trading Day immediately
preceding the day on which any such Blackout Period began. For any Blackout
Period in respect of which a Blackout Amount becomes due and payable, rather
than paying the Blackout Amount, the Company may at is sole discretion, issue to
the Investor shares of Common Stock with an aggregate market value determined as
of the first Trading Day following such Blackout Period equal to the Blackout
Amount (“Blackout Shares”).
 
2

--------------------------------------------------------------------------------


 
(f) Liquidated Damages; Sole Remedy. The Company and the Investor hereto
acknowledge and agree that the amounts payable under Sections 1.1(d) and 1.1(e)
and the Blackout Shares deliverable under Section 1.1(e) above shall constitute
liquidated damages and not penalties. The parties further acknowledge that
(i) the amount of loss or damages likely to be incurred by the Investor is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such subsections bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred in connection with
any failure by the Company to obtain or maintain the effectiveness of the
Registration Statement, (iii) one of the reasons for the Company and the
Investor reaching an agreement as to such amounts was the uncertainty and cost
of litigation regarding the question of actual damages, and (iv) the Company and
the Investor are sophisticated business parties and have been represented by
sophisticated and able legal and financial counsel and negotiated this Agreement
at arm’s length. The Investor agrees that, so long as the Company makes the
payments or deliveries provided for in Sections 1.1(d) or 1.1(e), as applicable,
the Company’s failure to maintain the effectiveness, deferral or suspension of
the Registration Statement that triggered such payments or deliveries shall not
constitute a material breach or default of any obligation of the Company to the
Investor and such payments or deliveries shall constitute the Investor’s sole
remedies with respect thereto.
 
(g) Additional Registration Statements. In the event and to the extent that the
Registration Statement fails to register a sufficient amount of Common Stock
necessary for the Company to issue and sell to the Investor and the Investor to
purchase from the Company all of the Registrable Securities to be issued, sold
and purchased under the Purchase Agreement and the Warrant, the Company shall,
upon a timetable mutually agreeable to both the Company and the Investor, use
its commercially reasonable efforts to prepare and file with the Commission an
additional registration statement or statements in order to effectuate the
purpose of this Agreement, the Purchase Agreement, and the Warrant.
 
 
ARTICLE II
REGISTRATION PROCEDURES
 
Section 2.1 Filings; Information. The Company shall effect the registration with
respect to the sale of the Registrable Securities by the Investor in accordance
with the intended methods of disposition thereof. Without limiting the
foregoing, the Company in each such case will do the following as expeditiously
as is commercially reasonable, but in no event later than the deadline, if any,
prescribed therefor in this Agreement:
 
(a) Subject to Section 1.1(e), the Company shall (i) prepare and file with the
Commission the Registration Statement; (ii) use commercially reasonable efforts
to cause such filed Registration Statement to become and to remain effective
(pursuant to Rule 415 under the Securities Act or otherwise); (iii) prepare and
file with the Commission such amendments and supplements to the Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective for the time period prescribed by
Section 4.2 and in order to effectuate the purpose of this Agreement, the
Purchase Agreement, and the Warrant; and (iv) comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the Investor set forth in
such Registration Statement; provided, however, that the Company shall be under
no obligation to supplement the Prospectus to reflect the issuance of any Shares
pursuant to a Draw Down at any time prior to the Trading Day following the
second Settlement Date with respect to a Draw Down and, provided further,
however, that the Investor shall be responsible for the delivery of the
Prospectus to the Persons to whom the Investor sells the Shares and the Warrant
Shares, and the Investor agrees to dispose of Registrable Securities in
compliance with the plan of distribution described in the Registration Statement
and otherwise in compliance with applicable federal and state securities laws.
 
3

--------------------------------------------------------------------------------


 
(b) The Company shall deliver to the Investor and its counsel, in accordance
with the notice provisions of Section 4.8, such number of copies of the
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto), the Prospectus (including each preliminary
prospectus) and such other documents or information as the Investor or counsel
may reasonably request in order to facilitate the disposition of the Registrable
Securities, provided, however, that to the extent reasonably practicable, such
delivery may be accomplished via electronic means.
 
(c) After the filing of the Registration Statement, the Company shall promptly
notify the Investor of any stop order issued or, to the Knowledge of the
Company, threatened by the Commission in connection therewith and take all
commercially reasonable actions required to prevent the entry of such stop order
or to remove it if entered.
 
(d) The Company shall use commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of each jurisdiction in the United States as the Investor may reasonably (in
light of its intended plan of distribution) request, and (ii) cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities in the United States as may be necessary by
virtue of the business and operations of the Company and do any and all other
customary acts and things that may be reasonably necessary or advisable to
enable the Investor to consummate the disposition of the Registrable Securities;
provided, however, that the Company will not be required to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 2.1(d), subject itself to taxation in any such
jurisdiction, consent or subject itself to general service of process in any
such jurisdiction, change any existing business practices, benefit plans or
outstanding securities or amend or otherwise modify the Charter or Bylaws.
 
(e) The Company shall make available to the Investor (and will deliver to
Investor’s counsel), (i) subject to restrictions imposed by the United States
federal government or any agency or instrumentality thereof, copies of all
public correspondence between the Commission and the Company concerning the
Registration Statement and will also make available for inspection by the
Investor and any attorney, accountant or other professional retained by the
Investor (collectively, the “Inspectors”), (ii) upon reasonable advance notice
during normal business hours all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers and employees to supply all
information reasonably requested by any Inspectors in connection with the
Registration Statement; provided, however, that (x) the Company shall not be
obligated to disclose any portion of the Records consisting of either (A)
material non-public information or (B) confidential information of a third party
and (y) any such Inspectors must agree in writing for the benefit of the Company
not to use or disclose any such Records except as provided in this
Section 2.1(e). Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless the disclosure or release of such Records is
requested or required pursuant to oral questions, interrogatories, requests for
information or documents or a subpoena or other order from a court of competent
jurisdiction or other judicial or governmental process; provided, however, that
prior to any disclosure or release pursuant to the immediately preceding clause,
the Inspectors shall provide the Company with prompt notice of any such request
or requirement so that the Company may seek an appropriate protective order or
waive such Inspectors’ obligation not to disclose such Records; and, provided,
further, that if failing the entry of a protective order or the waiver by the
Company permitting the disclosure or release of such Records, the Inspectors,
upon advice of counsel, are compelled to disclose such Records, the Inspectors
may disclose that portion of the Records that counsel has advised the Inspectors
that the Inspectors are compelled to disclose; provided, however, that upon any
such required disclosure, such Inspector shall use his or her best efforts to
obtain reasonable assurances that confidential treatment will be afforded such
information. The Investor agrees that information obtained by it solely as a
result of such inspections (not including any information obtained from a third
party who, insofar as is known to the Investor after reasonable inquiry, is not
prohibited from providing such information by a contractual, legal or fiduciary
obligation to the Company) shall be deemed confidential and shall not be used
for any purposes other than as indicated above or by it as the basis for any
market transactions in the securities of the Company or its affiliates unless
and until such information is made generally available to the public. The
Investor further agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential.
 
4

--------------------------------------------------------------------------------


 
(f) The Company shall otherwise comply in all material respects with all
applicable rules and regulations of the Commission, including, without
limitation, compliance with applicable reporting requirements under the Exchange
Act.
 
(g) The Company shall appoint (or shall have appointed) a transfer agent and
registrar for all of the Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement.
 
(h) The Investor shall cooperate with the Company, as reasonably requested by
the Company, in connection with the preparation and filing of any Registration
Statement hereunder. The Company may require the Investor to promptly furnish in
writing to the Company such information as may be required in connection with
such registration including, without limitation, all such information as may be
requested by the Commission, the NASDAQ Stock Market or FINRA or any state
securities commission and all such information regarding the Investor, the
Registrable Securities held by the Investor and the intended method of
disposition of the Registrable Securities. The Investor agrees to provide such
information requested in connection with such registration within five (5)
business days after receiving such written request and the Company shall not be
responsible for any delays in obtaining or maintaining the effectiveness of the
Registration Statement caused by the Investor’s failure to timely provide such
information.
 
(i) Upon receipt of a Blackout Notice from the Company, the Investor shall
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until (i) the
Company advises the Investor that the Blackout Period has terminated and
(ii) the Investor receives copies of a supplemented or amended prospectus, if
necessary. If so directed by the Company, the Investor will deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession (other than
a limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.
 
Section 2.2 Registration Expenses. Except as set forth in Section 10.1 of the
Purchase Agreement, the Company shall pay all registration expenses incurred in
connection with the Registration Statement (the “Registration Expenses”),
including, without limitation: (a) all registration, filing, securities exchange
listing and fees required by the NASDAQ Stock Market, (b) all registration,
filing, qualification and other fees and expenses of compliance with securities
or blue sky laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities), (c) all
of the Company’s word processing, duplicating, printing, messenger and delivery
expenses, (d) the Company’s internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), (e) the fees and expenses incurred by the Company in
connection with the listing of the Registrable Securities, (f) reasonable fees
and disbursements of counsel for the Company and customary fees and expenses for
independent certified public accountants retained by the Company (including the
expenses of any special audits or comfort letters or costs associated with the
delivery by independent certified public accountants of such special audit(s) or
comfort letter(s), (g) the fees and expenses of any special experts retained by
the Company in connection with such registration and amendments and supplements
to the Registration Statement and Prospectus, and (h) premiums and other costs
of the Company for policies of insurance against liabilities of the Company
arising out of any public offering of the Registrable Securities being
registered, to the extent that the Company, in its discretion, elects to obtain
and maintain such insurance. Any fees and disbursements of underwriters,
broker-dealers or investment bankers, including without limitation underwriting
fees, discounts, transfer taxes or commissions, and any other fees or expenses
(including legal fees and expenses) if any, attributable to the sale of
Registrable Securities, shall be payable by each holder of Registrable
Securities pro rata on the basis of the number of Registrable Securities of each
such holder that are included in a registration under this Agreement.
 
5

--------------------------------------------------------------------------------


 
ARTICLE III
INDEMNIFICATION
 
Section 3.1 Indemnification. The Company agrees to indemnify and hold harmless
the Investor, its partners, affiliates, officers, directors, employees and duly
authorized agents, and each Person or entity, if any, who controls the Investor
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, together with the partners, affiliates, officers, directors,
employees and duly authorized agents of such controlling Person or entity
(collectively, the “Controlling Persons”),(each of the Investor, its partners,
affiliates, officers, directors, employees and duly authorized agents, and the
Investor’s Controlling Persons, an “Investor Indemnified Person”), from and
against any loss, claim, damage, liability, costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements and costs and
expenses of investigating and defending any such claim) (collectively,
“Damages”), joint or several, and any action or proceeding in respect thereof to
which an Indemnified Investor Person may become subject under the Securities Act
or otherwise, as incurred, insofar as such Damages (or actions or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, or in any preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement relating to the Registrable Securities or
arises out of, or are based upon, any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein under the circumstances not misleading, and shall reimburse
such Investor Indemnified Person for any legal and other expenses reasonably
incurred by the Investor, its partners, affiliates, officers, directors,
employees and duly authorized agents, or any such Controlling Person, as
incurred, in investigating or defending or preparing to defend against any such
Damages or actions or proceedings; provided, however, that the Company shall not
be liable to the extent that any such Damages arise out of the Investor’s (or
any other Investor indemnified Person’s) (i) failure to send or give a copy of
the final prospectus or supplement (as then amended or supplemented) to the
persons asserting an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of
Registrable Securities to such person if such statement or omission was
corrected in such final prospectus or supplement or (ii) written confirmation of
the sale of Registrable Securities purchased in any specific Draw Down prior to
the filing of a supplement to the Prospectus to reflect such Draw Down
(provided, that the Company is in compliance with its covenants with respect to
the filing of such supplement); provided, further, that the Company shall not be
liable to the extent that any such Damages arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement, or any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor or any other person who participates as an underwriter in the
offering or sale of such securities, in either case, specifically stating that
it is for use in the preparation thereof. In connection with any Registration
Statement with respect to which the Investor is participating, the Investor will
indemnify and hold harmless, to the same extent and in the same manner as set
forth in the preceding paragraph, the Company, each of its partners, affiliates,
officers, directors, employees and duly authorized agents and each of the
Company’s Controlling Persons (each a "Company Indemnified Person") against any
Damages to which any Company Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Damages arise out
of or are based upon (a) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, or in any preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement
relating to the Registrable Securities or arise out of, or are based upon, any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein under the
circumstances not misleading to the extent that such violation occurs in
reliance upon and in conformity with written information furnished to the
Company by the Investor or on behalf of the Investor expressly for use in
connection with such Registration Statement, or (b) any failure by the Investor
to comply with prospectus delivery requirements of the Securities Act, the
Exchange Act or any other law or legal requirement applicable to sales under the
Registration Statement, or (c) a written confirmation of the sale of Registrable
Securities purchased by such Investor in any specific Draw Down prior to the
filing of a supplement to the Prospectus to reflect such Draw Down (provided the
Company is in compliance with its covenants with respect to the filing of such
supplement).
 
6

--------------------------------------------------------------------------------


 
Section 3.2 Conduct of Indemnification Proceedings. All claims for
indemnification under Section 3.1 shall be asserted and resolved in accordance
with the provisions of Section 9.2 and 9.3 of the Purchase Agreement.
 
Section 3.3 Additional Indemnification. Indemnification similar to that
specified in the preceding paragraphs of this Article III (with appropriate
modifications) shall be given by the Company and the Investor with respect to
any required registration or other qualification of securities under any federal
or state law or regulation of any governmental authority other than the
Securities Act. The provisions of this Article III shall be in addition to any
other rights to indemnification, contribution or other remedies which an
Investor Indemnified Person or a Company Indemnified Person may have pursuant to
law, equity, contract or otherwise.
 
To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under this Article
III to the fullest extent permitted by law. However, (a) no contribution will be
made under circumstances where the maker of such contribution would not have
been required to indemnify the indemnified party under the fault standards set
forth in this Article III, (b) if the Investor is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act),
no Investor Indemnified Person will be entitled to contribution from any Person
who is not guilty of such fraudulent misrepresentation, and (c) contribution
(together with any indemnification obligations under this Agreement) by the
Investor will be limited in amount to the proceeds received by the Investor from
sales of Registrable Securities.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1 No Outstanding Registration Rights. Except as otherwise disclosed in
accordance with the Purchase Agreement or in the Commission Documents, the
Company represents and warrants to the Investor that there is not in effect on
the date hereof any agreement by the Company pursuant to which any holders of
securities of the Company have a right to cause the Company to register or
qualify such securities under the Securities Act or any securities or blue sky
laws of any jurisdiction.
 
Section 4.2 Term. The registration rights provided to the holders of Registrable
Securities hereunder, and the Company’s obligation to keep the Registration
Statement effective, shall terminate at the earlier of (a) such time that is one
year following the termination of the Purchase Agreement, (b) such time as all
Registrable Securities have been issued and have ceased to be Registrable
Securities, or (c) upon the consummation of an “Excluded Merger or Sale” as
defined in the Warrant or an event described in the last sentence of Section
6(d) or Section 6(e) of the Warrant. Notwithstanding the foregoing,
Section 1.1(d), Article III, Section 4.7, Section 4.8, Section 4.9,
Section 4.10, Section 4.11 and Section 4.13 shall survive the termination of
this Agreement.
 
Section 4.3 Rule 144. The Company will, at its expense, promptly take such
action as holders of Registrable Securities may reasonably request to enable
such holders of Registrable Securities to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act (“Rule 144”), as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission; provided, that such holders of Registrable Securities
may not make any such request more than once in any calendar quarter during the
term of this Agreement. If at any time the Company is not required to file such
reports, it will, at its expense, forthwith upon the written request of any
holder of Registrable Securities, make available adequate current public
information with respect to the Company within the meaning of Rule 144(c)(2) or
such other information as necessary to permit sales pursuant to Rule 144. Upon
the request of the Investor, the Company will deliver to the Investor a written
statement, signed by the Company’s principal financial officer, as to whether it
has complied with such requirements.
 
7

--------------------------------------------------------------------------------


 
Section 4.4 Certificate. The Company will, at its expense, forthwith upon the
request of any holder of Registrable Securities, deliver to such holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification number, (c) the
Company’s Commission file number, (d) the number of shares of each class of
capital stock outstanding as shown by the most recent report or statement
published by the Company, and (e) whether the Company has filed the reports
required to be filed under the Exchange Act for a period of at least ninety (90)
days prior to the date of such certificate and in addition has filed the most
recent annual report required to be filed thereunder.
 
Section 4.5 Amendment And Modification. Any provision of this Agreement may be
waived, provided that such waiver is set forth in a writing executed by the
Company and the holder(s) of the majority of then-outstanding Registrable
Securities. The provisions of this Agreement, including the provisions of this
sentence, may be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may be given, with the written consent of
the Company and the holder(s) of the majority of then-outstanding Registrable
Securities. No course of dealing between or among any Person having any interest
in this Agreement will be deemed effective to modify, amend or discharge any
part of this Agreement or any rights or obligations of any person under or by
reason of this Agreement.
 
Section 4.6 Successors and Assigns; Entire Agreement. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
Company may assign this Agreement at any time in connection with a sale or
acquisition of the Company, whether by merger, consolidation, sale of all or
substantially all of the Company’s assets, or similar transaction, without the
consent of the Investor, provided that the successor or acquiring Person or
entity agrees in writing to assume all of the Company’s rights and obligations
under this Agreement. Investor may assign its rights and obligations under this
Agreement only with the prior written consent of the Company, and any purported
assignment by the Investor absent the Company’s consent shall be null and void.
This Agreement, together with the Purchase Agreement and the Warrant sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
Section 4.7 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that, if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) business days prior written notice to the other party. In such
event, the Purchase Agreement will terminate simultaneously with the termination
of this Agreement.
 
Section 4.8 Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be given in
accordance with Section 10.4 of the Purchase Agreement.
 
Section 4.9 Governing Law; Dispute Resolution. This Agreement shall be construed
under the laws of the State of New York.
 
Section 4.10 Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effect.
 
Section 4.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute one and the same instrument.
 
Section 4.12 Further Assurances. Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
 
Section 4.13 Absence of Presumption. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.
 

       
KINGSBRIDGE CAPITAL LIMITED
 
   
   
    By:  
/s/ Tony Gardner-Hillman
 

--------------------------------------------------------------------------------

Tony Gardner-Hillman
 
Director

 

       
Discovery Laboratories, Inc.
 
   
   
    By:   /s/ John G. Cooper  

--------------------------------------------------------------------------------

Name: John G. Cooper,
 
Title:Executive Vice President and
Chief Financial Officer



9

--------------------------------------------------------------------------------

